   Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 1 of 10



                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


                              PRE-TRIAL NOTICE


            IT IS ORDERED that a pre-trial conference will be held in chambers
before Judge Martin L. C. Feldman, Section F, in the cases shown on the attached
scheduling order on the dates and the times indicated.

            The purpose of the pre-trial conference is to secure a just and speedy
determination of the issues. If the type of pre-trial order set forth below does not
appear calculated to achieve these ends in this case, please arrange a conference
with the Judge and opposing counsel immediately so that alternative possibilities
may be discussed.

            The procedure necessary for the preparation of the formal pre-trial
order that will be reviewed and entered at this conference is as follows:

                                          I.

            The proposed pre-trial order must be electronically filed with the
Court by 4:30 p.m. on a day that allows one full working day prior to the
conference, excluding Saturdays, Sundays, and holidays (i.e., if the conference is
set for 10:00 a.m. Friday, it must be filed by 4:30 p.m. Wednesday. If the
conference is set on Monday, the pre-trial order must be filed by 4:30 p.m. on
Thursday.)

                                          II.

              Counsel for all parties shall confer in person or by telephone at their
earliest convenience for the purpose of arriving at all possible stipulations and for
the exchange of copies of documents that will be offered in evidence at the trial.
It shall be the duty of counsel for plaintiff to initiate this conference, and the duty
of other counsel to respond. If, after reasonable effort, any party cannot obtain
the cooperation of other counsel, it shall be his duty to communicate immediately
with the Court. The conference of counsel shall be held at least ten days prior to
the date of the scheduled pre-trial conference, so that counsel for all parties can
furnish each other with a statement of the real issues each party will offer evidence
to support, eliminating any issues that might appear in the pleadings about which
there is no real controversy, and including in such statement issues of law as well
as ultimate issues of fact from the standpoint of each party. Counsel for plaintiff
   Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 2 of 10



then will prepare a proposed pre-trial order and submit it to opposing counsel.
Once any necessary changes are made, counsel for plaintiff shall electronically file the
final draft of the proposed pre-trial order with the Court.

                                          III.

             At their meeting, counsel must consider the following:

      A. Jurisdiction. Since jurisdiction may not ever be conferred by
consent and since prescription or statutes of limitations may bar a new action if
the case or any ancillary demand is dismissed for lack of jurisdiction, counsel
should make reasonable effort to ascertain that the Court has jurisdiction.

      B. Parties. Correctness of identity of legal entities; necessity for
appointment of tutor, guardian, administrator, executor, etc., and validity of
appointment if already made; correctness of designation of party as partnership,
corporation or individual d/b/a trade name.

      C.   Joinder.     Questions of misjoinder or nonjoinder of parties.

                                          IV.

             At the pre-trial conference counsel must be fully authorized and
prepared to discuss settlement possibilities with the Court. Counsel are urged to
discuss the possibility of settlement with each other thoroughly before undertaking
the extensive labor of preparing the proposed pre-trial order. Save your time, the
Court's time, and the client's time and money.

                                          V.

              The pre-trial conference must be attended by the attorneys who will
try the case, unless prior to the conference the Court grants permission for other
counsel to attend. These attorneys will familiarize themselves with the pre-trial
rules, and will come to the conference with full authority to accomplish the
purposes of Rule 16 of the Federal Rules of Civil Procedure.




                                          VI.


                                          -2-
  Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 3 of 10




            Pre-trial conferences will not be continued except for good cause
shown in a written motion presented sufficiently in advance of the conference for
opposing counsel to be notified.

                                        VII.

            Failure on the part of counsel to appear at the conference may result
in sanctions, including but not limited to sua sponte dismissal of the suit,
assessment of costs and attorney fees, default, or other appropriate sanctions.

                                        VIII.

           All pending motions and all special issues or defenses raised in the
pleadings must be called to the Court's attention in the pre-trial order.

             EACH NUMBERED PARAGRAPH IS TO BE PRECEDED
              BY A HEADING DESCRIPTIVE OF ITS CONTENT

                                        IX.

             The pre-trial order shall bear the signatures of all counsel at the time
it is submitted to the Court; the pre-trial order shall contain an appropriate
signature space for the Judge. Following the pre-trial conference, the signed copy
of the order shall be filed into the record. The order will set forth:


      1.     The date of the pre-trial conference.

      2.     The appearance of counsel identifying the parties represented.

      3.     A description of the parties, and in cases of insurance carriers, their
             insured must be identified. The legal relationships of all parties with
             reference to the claims, counterclaims, third-party claims, and cross
             claims, etc.




      4.     a.    With respect to jurisdiction, a brief summary of the factual basis
                   supporting each claim asserted, whether original claim,

                                         -3-
Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 4 of 10



              counterclaim, or third-party claim, etc., and the legal and
              jurisdictional basis for each such claim, or if contested, the
              jurisdictional questions;

        b.    In diversity damage suits, there is authority for dismissing the
              action, either before or after trial, where it appears that the
              damages reasonably could not come within the jurisdictional
              limitation. Therefore, the proposed pre-trial order in such
              cases shall contain either a stipulation that $75,000 is involved
              or a summary of the evidence supporting the claim that such
              sum reasonably could be awarded.

   5.   A list and description of any motions pending or contemplated and
        any special issues appropriate for determination in advance of trial on
        the merits. If the Court at any prior hearing has indicated that it
        would decide certain matters at the time of pre-trial, a brief summary
        of those matters and the position of each party with respect thereto
        should be included in the pre-trial order.

   6.   A brief summary of the material facts claimed by:
        a. Plaintiff
        b. Defendant
        c. Other parties.

   7.   A single listing of all uncontested material facts.

   8.   A single listing of the contested issues of fact. (This does not mean
        that counsel must concur in a statement of the issues; it simply
        means that they must list in a single list all issues of fact.) Where
        applicable, particularities concerning the following fact issues shall be
        set forth:

        a.    Whenever there is in issue the seaworthiness of a vessel or an
              alleged unsafe condition of property, the material facts and
              circumstances relied upon to establish the claimed
              unseaworthy or unsafe condition shall be specified with
              particularity;
        b.    Whenever there is in issue negligence of the defendant or
              contributory or comparative negligence of the plaintiff, the
              material facts and the circumstances relied upon to establish
              the claimed negligence shall be specified with particularity;

                                    -4-
Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 5 of 10




         c.    Whenever personal injuries are at issue, the nature and extent
               of the injuries and of any alleged disability shall be specified
               with particularity;

         d.    Whenever the alleged breach of a contractual obligation is in
               issue, the act or omissions relied upon as constituting the
               claimed breach shall be specified with particularity;

         e.    Whenever the meaning of a contract or other writing is in issue,
               all facts and circumstances surrounding execution and
               subsequent to execution, both those admitted and those in
               issue, which each party contends serve to aid interpretation,
               shall be specified with particularity;

         f.    Whenever duress or fraud or mistake is in issue, and set forth
               in the pleadings, the facts and circumstances relied upon as
               constituting the claimed duress or fraud or mistake (see Fed. R.
               Civ. P. 9(b)) shall also be set forth in the pre-trial order;

         g.    If special damages are sought, they shall be itemized with
               particularity. (See Fed. R. Civ. P. 9(g));

         h.    If a conspiracy is charged, the details of facts constituting the
               conspiracy shall be particularized.

   9.    A single listing of the contested issues of law. (See explanation in
         8 above.)

   10.   For each party, a list and description of exhibits intended to be
         introduced at the trial. Prior to the confection of the pre-trial order,
         the parties shall meet, exchange copies of all exhibits, and agree as to
         their authenticity and relevancy. As to any exhibits to which the
         parties cannot agree, memoranda shall be electronically submitted on
         or before five working days prior to trial.

         a.    Each list of exhibits first should describe those that are to be
               admitted without objection, and then those to which there will
               be objection, noting by whom the objection is made (if there are
               multiple adverse parties), and the nature of the objection.
               Markers identifying each exhibit should be attached to the

                                     -5-
Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 6 of 10



              exhibits at the time they are shown to opposing counsel during
              preparation of the pre-trial order;

         b.   If a party considers he has good cause not to disclose exhibits to
              be used solely for the purpose of impeachment, he may ex parte
              request a conference with the Court and make his position
              known to the Court in camera.

         c.   Where appropriate to preserve trade secrets or privileges, the
              listing of exhibits may be made subject to a protective order or
              in such other fashion as the Court may direct. If there are such
              exhibits, the pre-trial order will state: The parties will discuss
              exhibits alleged to be privileged (or to contain trade secrets,
              etc.) at the pre-trial conference.

         d.   In addition to the formal list of exhibits, counsel shall prepare
              copies for opposing counsel and a bench book of tabbed exhibits
              delivered to the Court five working days before the start of
              the trial. If the trial is a jury trial and counsel desires to display
              exhibits to the members of the jury, then sufficient copies of
              such exhibits must be available so as to provide each juror with
              a copy, or alternatively, enlarged photographic copies or
              projected copies should be used. The Clerk of Court has
              available an electronic evidence presentation system, and
              arrangements for its use should be made directly with the Clerk.

         e.   Unless otherwise ordered by the Court, only exhibits included
              on the exhibit list and/or for which memoranda have been
              submitted shall be included for use at trial.

         f.   Each counsel shall submit to the Court on the day of trial a list
              of exhibits properly marked for identification which he or she
              desires to use at trial.


   11.   a.   A list of all deposition testimony to be offered into evidence.
              The parties shall, prior to trial, meet and agree as to the
              elimination of all irrelevant and repetitive matter and all
              colloquy between counsel. In addition, the parties shall, in good
              faith, attempt to resolve all objections to testimony so that the
              Court will be required to rule only on those objections to which

                                    -6-
Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 7 of 10



              they cannot reach an agreement as to their merit. As to all
              objections to the testimony which cannot be amicably resolved,
              the parties shall electronically submit to the Court, not less than
              three working days prior to trial, a statement identifying the
              portions objected to, and the ground therefor. Proponents
              and opponents shall furnish the Court appropriate statements
              of authorities in support of their positions as to the proposed
              testimony.

         b.   In non-jury trials, the parties shall, at least five working days
              prior to trial, electronically submit to the Court:

                    A summary of what each party intends to prove and
                    convey to the Court by the deposition testimony,
                    including, where appropriate, particular page and line
                    reference to said depositions. The parties shall indicate
                    to the Court by page and line numbers, those parts of the
                    deposition which each party intends to use, and upon
                    which each party shall rely, in proving their respective
                    cases.

   12.   a.   A list and brief description of any charts, graphs, models,
              schematic diagrams, and similar objects which, although not to
              be offered in evidence, respective counsel intend to use in
              opening statements or closing arguments;

         b.   Either a stipulation that the parties have no objection to the use
              of the listed objects for such purpose, or a statement of the
              objections to their use; and a statement that if other such
              objects are to be used by any party, they will be submitted to
              opposing counsel at least three working days prior to trial
              and, if there is then opposition to their use, the dispute will be
              submitted to the Court at least one working day prior to trial.


   13.   a.   A list of witnesses for all parties, including the names, addresses
              and statement of the general subject matter of their testimony
              (it is not sufficient to designate the witness simply "fact,"
              "medical" or "expert"), and an indication in good faith of those
              who will be called in the absence of reasonable notice to
              opposing counsel to the contrary;

                                    -7-
Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 8 of 10




         b.    A statement that the witness list was filed in accordance with
               prior court orders. No other witness shall be allowed unless
               agreeable to all parties and their addition does not affect the
               trial date. This restriction will not apply to rebuttal witnesses
               or documents whose necessity cannot be reasonably
               anticipated. Furthermore, in the case of expert witnesses,
               counsel shall certify that they have exchanged expert reports in
               accordance with prior court orders. Expert witnesses whose
               reports have not been furnished to opposing counsel shall not
               be permitted to testify nor shall experts be permitted to testify
               to opinions not included in the reports timely furnished;

         c.    Except for good cause shown, the Court will not permit any
               witness to testify unless with respect to such witness there has
               been complete compliance with all provisions of the pre-trial
               order and prior court orders;

         d.    Counsel shall not be allowed to ask questions on cross-
               examination of an economic expert which would require the
               witness to make mathematical calculations in order to frame a
               response unless the factual elements of such questions shall
               have been submitted to that expert witness not less than three
               working days before trial.

   14.   A statement indicating whether the case is a jury or non-jury case.

         a.    If the case is a jury case, then indicate whether the jury trial is
               applicable to all aspects of the case or only to certain issues,
               which issues shall be specified.         In jury cases, add the
               following provisions:



                     "Proposed jury instructions, special jury interrogatories,
                     trial memoranda and any special questions that the Court
                     is asked to put to prospective jurors on voir dire shall be
                     electronically filed not later than five working days
                     prior to the trial date, unless specific leave to the contrary
                     is granted by the Court."



                                    -8-
Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 9 of 10



         b.    In a non-jury case, suggested findings of fact and conclusions of
               law and a separate trial memorandum are required, unless the
               Court enters an order that such is not required. Same are to
               be electronically submitted not less than five working days
               prior to trial.

         c.    In a jury case, a trial memorandum shall be required only when
               and to the extent ordered by the Court. However, any party
               may in any event electronically file such memoranda not less
               than five working days prior to trial and should accomplish this
               with respect to any anticipated evidentiary problems which
               require briefing and jury instructions requiring explanation
               beyond mere citation to authority.

   15.   In cases where damages are sought, include a statement for
         completion by the Court, that "The issue of liability (will or will not)
         be tried separately from that of quantum." It is the policy of this
         Court in appropriate cases to try issues of liability and quantum
         separately. Accordingly, counsel should be prepared to discuss at
         the pre-trial conference the feasibility of separating such issues.
         Counsel likewise should consider the feasibility and desirability of
         separate trials as to other issues.

   16.   A statement describing any other matters that might expedite a
         disposition of the case.

   17.   A statement that trial shall commence on                            ,
         at         a.m./p.m. A realistic estimate of the number of trial days
         required. Where counsel cannot agree upon the number of trial days
         required, the estimate of each side should be given. In addition, the
         proposed order must contain a sentence including the trial date and
         time previously assigned.

   18.   The statement that "This pre-trial order has been formulated after
         conference at which counsel for the respective parties have appeared
         in person. Reasonable opportunity has been afforded counsel for
         corrections, or additions, prior to signing. Hereafter, this order will
         control the course of the trial and may not be amended except by
         consent of the parties and the Court, or by order of the Court to
         prevent manifest injustice."



                                     -9-
  Case 2:19-cv-01384-MLCF-JVM Document 115-1 Filed 08/19/20 Page 10 of 10



      19.    The statement that "Possibility of settlement of this case was
             considered."

      20.    The proposed pre-trial order must contain appropriate signature
             spaces for counsel for all parties and the Judge.

             IT IS FURTHER ORDERED that the foregoing pre-trial notice
shall be electronically sent to counsel of record for all parties to these cases, and
counsel shall comply with the directions set forth herein.

New Orleans, Louisiana

 February 27, 2019
                                               MARTIN L. C. FELDMAN
                                           UNITED STATES DISTRICT JUDGE




                                        -10-
